UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 17-1414


FATIMA MUSTAFA; KAMAL MUSTAFA,

                 Debtors - Appellants,

           v.

PENNYMAC CORP., by PennyMac Loan Services, its Servicing Agent,

                 Creditor - Appellee,

______________________________________

TIMOTHY P. BRANIGAN,

                 Trustee.



                                  No. 17-1416


FATIMA MUSTAFA; KAMAL MUSTAFA,

                 Debtors - Appellants,

           v.

PMT NPL FINANCING 2015-1, by PennyMac Loan Services, LLC, Its Servicing
Agent,

                 Creditor - Appellee,

______________________________________
TIMOTHY P. BRANIGAN,

                    Trustee,



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:16-cv-00494-PJM; 8:16-cv-00523-PJM)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fatima Mustafa, Kamal Mustafa, Appellants Pro Se. Christina Marie Williamson, BWW
LAW GROUP, LLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Fatima and Kamal Mustafa appeal from the district

court’s orders affirming two orders of the bankruptcy court granting the Appellees’

motion for relief from the automatic stay in order to proceed with post-foreclosure sale

actions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Mustafa v. PennyMac Corp., No. 8:16-

cv-00494-PJM.; Mustafa v. PMT NPL Financing, No. 8:16-cv-00523-PJM (D. Md. Filed

Mar. 29, 2017, and entered Mar. 30, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the material before this court and

argument would not aid the decisional process.


                                                                             AFFIRMED




                                            3